           Case 3:20-cv-01200-VLB Document 29 Filed 09/01/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

    In re                                 :
    Latex Foam International, LLC, et al. :
        Debtors                           :   District Court No.: 3:20-cv-1200 (VLBB)
                                          :
    Official Committee of Unsecured :         Bankruptcy Court No.: 19-51064 (JAM)
    Creditors      of      Latex  Foam :
    International, LLC, et al.,           :
    Appellant                             :
          v.                              :   September 1, 2021
    Entrepreneur      Growth     Capital, :
    Appellee                              :

        MEMORANDUM OF DECISION REMANDING CASE FOR ARTICULATION

         Before the Court is Appellant, the Official Committee of Unsecured Creditors

of Latex Foam International, LLC’s (“the Committee”), appeal from a bankruptcy

court order in the Chapter 11 bankruptcy case for Latex Foam International, LLC,

et al. (“Debtors”) granting Entrepreneur Growth Capital, LLC’s (“EGC”) motion for

payment of secured claim and fee applications. [ECF No. 1 670]. The Committee is

specifically appealing the bankruptcy court’s decision to award EGC default

interest in the amount of $250,498.56.

         On appeal, the Committee argues that (1) the bankruptcy court erred in

finding an event of default justifying an award of default interest and (2) the

bankruptcy court erred in affording default interest at the rate provided for under

the loan because the unsecured creditors were not paid in full for the claims and

other equitable considerations.



1When citing to the bankruptcy court docket entries, the Court will used “ECF
No.” and then the docket entry number of the cited to document.
        Case 3:20-cv-01200-VLB Document 29 Filed 09/01/21 Page 2 of 2




      The bankruptcy court did not render a written or oral decision articulating

the legal principles relied on, nor its factual finding in granting EGC’s motion.

Though the parties have fully briefed the issues, the Court is unable to ascertain

whether the bankruptcy court abused its discretion because the Court cannot

determine what legal or factual bases the bankruptcy court relied upon in reaching

its decision. See Zervos v. Version New York, Inc. 252 F.3d 163, 169 (2d Cir. 2001)

(an abuse of discretion can be found when the lower court’s decision rests on an

error of law or a clearly erroneous factual finding or its decision cannot be located

within the range of permissible decisions). The bankruptcy court’s colloquy during

the motion hearing does not include an articulation of the legal or factual basis of

the decision. The bankruptcy court made this clear when it said “I still would like

to go back and review [the issues] again based upon the arguments that were made

during this hearing.” [Dkt. 12 at 67]. It would be unfair for this Court to infer the

bankruptcy court’s legal principle and findings of fact based on the questions

asked and statements made at the motion hearing.

      Therefore, the Court remands this issue to the bankruptcy court to articulate

what legal principles applied and factual findings made in reaching its decision

affording default interest.

      IT IS SO ORDERED.

                                             __/s/________________
                                             Hon. Vanessa L. Bryant
                                             United States District Judge


Dated this day in Hartford, Connecticut: September 1, 2021
